Citation Nr: 1710213	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-31 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel






INTRODUCTION

The Veteran served on active duty from April 1944 to March 1946.  He died in October 2004.  The Appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Appellant was scheduled for an October 2016 Travel Board hearing.  The record indicates that she did not attend the scheduled hearing; therefore, the hearing request has been withdrawn.


FINDINGS OF FACT

1. The Veteran and Appellant married in December 1951. 

2. The Veteran and Appellant divorced in May 1961.

3. The Veteran died in October 2004.


CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2015); 
38 C.F.R. §§ 3.1 (j), 3.5, 3.50 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With regard to the Appellant's status as a beneficiary under 38 U.S.C.A. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the Appellant's marital status, date of marriage, date of divorce, and the date of the Veteran's death are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to the Appellant's entitlement as a claimant to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of Appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310 and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to assist the Appellant in the development of the claim.  Smith, 14 Vet. App. 227; Dela Cruz, 15 Vet. App. 143.

Law and Analysis

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2015); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The Appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  The facts of this case are not in dispute.  A Certificate of Marriage from the state of New York shows that the Veteran and the Appellant were married in December 1951.  The Appellant and the Veteran's marriage was terminated by divorce in May 1961.  A certificate of death shows that the Veteran died in October 2004.  He was divorced at the time of his death.  
  
For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  A Ruling from the Superior Court of Puerto Rico clearly establishes that the Appellant and the Veteran divorced in May 1961, prior to the Veteran's death.  The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2016).  The Appellant does not contend that the divorce decree was not valid, and has acknowledged in multiple lay statements that she divorced the Veteran.  See Lay Statements dated in April 2009, November 2012, and January 2013.  January 2013 statements from the children of the Appellant and the Veteran also acknowledge the divorce of their parents.  

In lay statements, the Appellant and her children contend that she separated from the Veteran due to domestic violence, citing incidents of severe physical abuse resulting in hospitalization.  She indicated that she separated from the Veteran and subsequently sought a divorce for her safety and that of her children.  She indicated, however, that she and her children also cared for the Veteran at the time of his death and reported that she never remarried.  While the Board finds that the Appellant is credible in reporting that she left the Veteran and subsequently sought a divorce due to physical abuse, the Board finds, nonetheless, that she and the Veteran were divorced and remained divorced up until the time of his death.  VA regulations require a "surviving spouse" to continuously cohabitate with the veteran except in cases of marital separation due to misconduct of the veteran and without fault of the spouse.  38 C.F.R. § 3.50(b).  However, the "surviving spouse" must meet the requirements of 38 C.F.R. § 3.1(j) first, i.e., there must be a valid marriage under the law of the place where the parties resided.  At the time of the Veteran's death there was no valid marriage from which the parties could have had a separation due to the 1961 divorce.  Accordingly, the Appellant does not meet the definition of surviving spouse for the purpose of receiving VA death benefits.  See 38 C.F.R. § 3.50(b).

As such, the Board must find that the Appellant lacks basic eligibility for DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. 

The Board has carefully reviewed the Appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the Appellant seeks as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board finds that the preponderance of the evidence is against a finding that the Appellant was the Veteran's surviving spouse for VA death benefits purposes.  Therefore, the question of entitlement to VA death benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking to establish that the Appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


